OPINION — AG — QUESTION(1): "ARE EMPLOYEES OF THE OKLAHOMA EDUCATIONAL TELEVISION AUTHORITY QUALIFIED AND ELIGIBLE TO BE COVERED BY THE TEACHERS RETIREMENT SYSTEM OF OKLAHOMA?" — AFFIRMATIVE, QUESTION(2): "IF EMPLOYEES ARE SO QUALIFIED AND ELIGIBLE TO BE COVERED BY THE TEACHERS RETIREMENT SYSTEM OF OKLAHOMA IS THE AUTHORITY TO BE CONSIDERED A BOARD OF EDUCATION WITHIN THE MEANING OF THE TEACHERS RETIREMENT SYSTEM OF OKLAHOMA?" — AFFIRMATIVE CITE: 70 O.S. 1961 17-3 [70-17-3], 70 O.S. 1961 2141 [70-2141], 70 O.S. 1961 2146 [70-2146], 70 O.S. 1961 17.1 [70-17.1] (W. J. MONROE)